Citation Nr: 0929778	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-38 877	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to a compensable rating for service-connected 
tinea pedis of the feet and groin.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July and October 2006 rating decisions by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for diabetes for failure to submit new and 
material evidence.

The matter also comes from a February 2008 rating decision, 
which denied the Veteran's application to reopen a previously 
denied claim of entitlement to service connection for PTSD 
for failure to submit new and material evidence and which 
continued a previously assigned noncompensable rating for 
service-connected tinea pedis of the feet and groin.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
diabetes and entitlement to service connection for PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a July 2006 decision, the RO denied the Veteran's 
application to reopen a claim for service connection for 
PTSD.  A timely appeal was not submitted, and the decision 
became final.

3.  Evidence associated with the claims file since the July 
2006 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for PTSD, or raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

4.  Tinea pedis of the feet and groin is manifested by 
bilateral groin area skin lesion coverage of one percent 
relative to the whole body and zero percent of exposed area, 
bilateral feet skin lesion coverage of one percent relative 
to the whole body and zero percent of exposed area, and daily 
use of a topical corticosteroid during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  The July 2006 RO decision that denied the application to 
reopen a claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  As evidence received since the RO's July 2006 denial is 
new and material, the Veteran's claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  The criteria for a compensable evaluation for tinea pedis 
of the feet and groin have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Code, 7813 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran was notified of the provisions of 
the VCAA by the RO in correspondence dated in August 2007, 
December 2007, and May 2008.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  In addition, the August and 
December 2007 letters notified him of how VA determines the 
disability rating and effective date when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The May 2008 letter outlined 
additional notice requirements pursuant to 38 U.S.C.A. 
section 5103(a) for increased-compensation claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thereafter, 
the claims were reviewed and a statement of the case was 
issued in October 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.
A review of the August 2007 VCAA notice letter shows the RO 
identified the bases for the denials in the prior decisions 
pertaining to PTSD and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection for PTSD 
that were found insufficient in the previous denials.  The 
Board finds the notice requirements pertinent to the issues 
on appeal addressed in this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
private treatment records, and VA treatment records, 
including VA and fee-basis examination reports, have been 
obtained and associated with his claims file.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence Claim - PTSD

In a July 2006 decision, the RO denied reopening the claim 
for service connection for PTSD.  It was noted that there was 
no evidence of a diagnosis of PTSD, nor any verifiable in-
service stressor.

Evidence of record at the time of the July 2006 RO decision 
included service treatment records; service personnel 
records; statements from the Veteran and his representative; 
a VA neuropsychiatric examination report dated in June 1979, 
which diagnosed anxiety neuroses; VA treatment records dated 
from February 1978 to December 1989, which included treatment 
for schizoaffective disorder and schizophrenia; private 
treatment records dated from Chesterfield Family Practice 
Center dated in November 2004; and a VA skin diseases 
examination report dated in December 2005.  

The Veteran attempted to reopen his claim for service 
connection for PTSD in April 2007.  This appeal arises from 
the RO's February 2008 denial to reopen the Veteran's claim 
for service connection for PTSD.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
for service connection for PTSD was the July 2006 RO 
decision, and a July 2006 letter from the RO that notified 
the Veteran of the decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

As an initial matter, the Board notes that the Veteran's 
April 2007 application to reopen his claim was received 
within one year of receiving notice of the July 2006 
decision.  The Board has carefully reviewed the April 2007 
application and finds that it cannot be construed as a notice 
of disagreement with the July 2006 denial to reopen the 
claim.  The Veteran indicated that he was "filing a new 
claim for PTSD," and he did not express any specific 
disagreement with the July 2006 decision.  Therefore, the 
Board finds that the April 2007 correspondence from the 
Veteran, submitted within a year of the notice of the July 
2006 decision, is indeed a new claim.  See 38 C.F.R. §§ 
20.302, 20.1103 (2008).

Evidence added to the claims file since the July 2006 RO 
decision includes statements from the Veteran and his 
representative; VA treatment records dated from December 2006 
to August 2007, including a fee-basis examination report for 
another disability; and a memorandum prepared by the RO, 
which made a formal finding on a lack of information required 
to verify stressors in connection to the PTSD claim.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers, and 
it is not cumulative or duplicative of evidence previously 
considered.  Further, the evidence is material.  The prior 
denial of the application to reopen a claim for service 
connection for PTSD was predicated on a lack of evidence of a 
diagnosis of PTSD and a verifiable stressor.  Presently, VA 
treatment records reflect a diagnosis of PTSD in February 
2007 and participation in PTSD education groups.  

In a written statement received in September 2007, the 
Veteran stated that while stationed in Iwakuni, Japan, he was 
attached to the Red Devil Flying Unit and witnessed a pilot 
ejected from a harrier jump jet, who landed next to him with 
blood all over him.  The Veteran stated that he got sick and 
went to the dispensary, as he was spitting up blood and 
feeling weak.  In correspondence received in December 2007, 
the Veteran indicated that the Red Devil Flying Unit's 
specific designation was as a Marine Squadron of F-4 Phantom 
Jets.  A post-it note affixed to this correspondence, 
presumably from the RO, notes that the Red Devil Flying Unit 
designation was Marine Fighter Attack Squadron 232 or VFMA-
232 per www.globalsecurity.org.  Finally, in a statement from 
the Veteran's representative dated in June 2009, the 
representative described a telephone conversation with the 
Veteran, who indicated that the incident in which the pilot 
was ejected, covered in blood, and died occurred in the 
spring, specifically, April or May 1974.  The Veteran's 
service treatment records document that he was in Iwakuni, 
Japan from November 1973 to October 1974, and the website 
above shows that the VFMA-232 was in Iwakuni at the same 
time.  Thus, this new evidence is material in that it 
addresses the bases for the previous denials:  a diagnosis of 
PTSD and sufficient information to attempt to verify his 
claimed in-service stressful experience.  Thus, the claim 
must be reopened.

Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008). 
In addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

Factual Background and Analysis

As an initial matter, the Board notes that records in the 
Veteran's claims folder indicate that he received disability 
benefits from the Social Security Administration (SSA) from 
1979 to 1982, and he again reported Social Security income on 
a VA Improved Pension Eligibility Verification Report 
received in March 1995.  When the record suggests that SSA 
may have records pertinent to the appellant's claim, but 
which have not been obtained, either a remand is required to 
obtain the records, or a non-conclusory explanation needs to 
be provided as to why the SSA records would have no 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).  

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for a higher 
rating for his service-connected tinea pedis.  Although any 
available SSA records may be pertinent to a diagnosis of 
tinea pedis, they would not be pertinent to the Veteran's 
claim for a higher disability rating for VA purposes, 
particularly in view of the fact that any isolated SSA 
examination that may have occurred for the purpose of 
establishing SSA disability status would not provide the 
information necessary to verify the Veteran's current VA 
claim for a higher rating for his service-connected skin 
disability because the SSA examination report would not 
contain current medical findings regarding his disability and 
course of treatment.  By comparison, the VA treatment records 
and June 2008 fee-basis skin diseases examination report 
contained in the Veteran's claims file are sufficient to 
decide his claim on appeal because they contain 
comprehensive, contemporaneous, objective medical findings.  
Consequently, as the Board is directed to avoid remanding a 
claim that would not result in any additional benefit to the 
Veteran, this writing decides the Veteran's claim on appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

The Veteran is assigned a noncompensable rating for service-
connected tinea pedis of the feet and groin, pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

The Veteran's application for a compensable rating for his 
skin disability was received in January 2007.  

In a VA new patient visit and evaluation note dated in 
January 2007, the Veteran stated that he was diagnosed with 
tinea infection of the feet in service and that his main 
concern was getting an increase in this service-connected 
disability.  He reported that he saw a private dermatologist.  
On examination, he had tinea of feet, and topical antifungal 
medication was prescribed.  Additional VA treatment records 
dated to August 2007 contained no complaints or treatment for 
service-connected tinea pedis.

In a letter dated in December 2007, the RO requested that the 
Veteran send any medical reports he has pertaining to his 
service-connected tinea pedis and to complete and return an 
enclosed VA Form 21-4142 (Authorization and Consent to 
Release Information) for any private medical treatment he had 
received for his skin disability.  The RO also requested that 
he provide information about any treatment he received at a 
VA or military facility for his skin disability.  No response 
was received from the Veteran regarding any additional 
treatment for his skin disability.

In December 2007, the Veteran was notified of a fee-basis 
examination scheduled for that month; however, the Veteran 
failed to appear for the examination.  In a written statement 
received in May 2008, the Veteran asserted that he did not 
receive notice for an examination for his skin disability; 
his listed address was the same as the one to which the 
December 2007 notice letter for the examination was mailed.

In a fee-basis skin diseases examination report dated in June 
2008, the Veteran described the history of his service-
connected tinea pedis of the feet and groin.  He indicated 
that his skin disorder involved areas that are exposed to the 
sun, including the feet; however, it did not include the 
face, hands, neck, or head.  He reported the location 
included his feet and groin.  He stated that the symptoms 
occurred constantly.  He reported the following treatment in 
the past 12 months:  Naftin Clotrimazole cream, a topical 
corticosteroid, three times per day for four years with no 
side effects.  He denied using UVB, intensive light therapy, 
PUVA, or electron beam therapy.  He denied any functional 
impairment from his skin disability.

On physical examination, there was no scar present.  Tinea 
cruris of the bilateral groin area included skin lesion 
coverage of one percent relative to the whole body and zero 
percent of exposed area.  Tinea pedis of the bilateral feet 
included skin lesion coverage of one percent relative to the 
whole body and zero percent of exposed area.  The examiner 
noted that the skin lesions were not associated with systemic 
disease, nor did they manifest in connection was a nervous 
disorder.  The examiner concluded that the skin disability 
was non-limiting on the Veteran's daily activities.

The Board has considered the Veteran's claim for a 
compensable rating for tinea pedis of the feet and groin, but 
finds that it is not warranted because at no time does the 
evidence show that his skin disability affected at least five 
percent of his entire body or at least five percent of 
exposed areas affected, nor does the evidence show that he 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  Therefore, his claim for a compensable rating for 
his service-connected tinea pedis disability must be denied.

The Veteran and his representative assert that the June 2008 
fee-basis examination was inadequate because there was no 
evidence that the examiner reviewed the claims file and 
because the examiner did not address the severity of the 
Veteran's skin disability during periods of flare-ups.  The 
representative indicated that the Veteran told him in a 
telephone conversation that he experiences flare-ups during 
the hottest part of the year.  

The Board finds that the June 2008 fee-basis examination was 
adequate for rating purposes and that a remand would result 
in no additional benefit to the Veteran.  The Board observes 
that the Veteran sought an increased evaluation for his skin 
disability in September 2005 and was evaluated during a 
December 2005 VA examination.  Between the December 2005 VA 
examination and the June 2008 fee-basis examination the only 
medical evidence pertaining to the Veteran's service-
connected skin disability is the January 2007 VA treatment 
note in which he expressed interest in getting an increased 
rating for his disability.  Therefore, his claims file 
provides little information about the current state of his 
service-connected skin disability.  The Board reiterates that 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Furthermore, the Board finds that the June 2008 fee-basis 
examination is adequate because it described a detailed 
examination of the Veteran's service-connected skin 
disability, following the outline set forth by the VA in the 
Disability Examination Worksheet for Skin Diseases (Other 
than Scars).  In addition, as the Veteran reported that his 
symptoms occurred "constantly," a discussion of flare-ups 
was not warranted.  However, even if the Veteran was 
experiencing a flare-up of his skin disability, which was 
visible during the June 2008 examination, he denied any 
functional impairment.  

The Board has considered other rating criteria related to 
skin disorders, but finds that they are not applicable to the 
Veteran's service-connected tinea pedis of the feet and groin 
because the criteria apply to disfigurement of the head, 
face, or neck; scars; and other skin disorders, such as 
psoriasis, skin neoplasms, and acne.  See 38 C.F.R. § 4.118.  
Similarly, the Veteran is not shown to have any impairment of 
function related to his service-connected tinea pedis of the 
feet and groin.  Id. at Diagnostic Code 7819.  Therefore, the 
Veteran's claim for a compensable rating for tinea pedis must 
be denied.

The Board acknowledges the Veteran and his representative's 
contentions that his tinea pedis is more severely disabling.  
However, the Veteran is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment a compensable rating for the Veteran's tinea pedis 
disability.  Therefore, entitlement to an increased rating 
for tinea pedis of the feet and groin is not warranted.  The 
Board has considered staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for PTSD; to this 
extent, the appeal is allowed.

Entitlement to a compensable rating for service-connected 
tinea pedis of the feet and groin is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to these matters.

The RO provided the Veteran notice in the context of claims 
to reopen pursuant to Kent v. Nicholson, 20 Vet. App. 1 
(2006), in correspondence dated in April 2006 for his 
diabetes claim and in August 2007 for his PTSD claim.

The Veteran's application for service connection for PTSD has 
been reopened.  His application for service connection for 
diabetes has not been reopened; however, a remand is required 
to obtain additional medical records that may be pertinent to 
his claims.  As noted above, records in the Veteran's claims 
folder indicate that he received disability benefits from the 
Social Security Administration (SSA) from 1979 to 1982, and 
he again reported Social Security income in March 1995.  When 
the record suggests that SSA may have records pertinent to 
the appellant's claim, but which have not been obtained, VA 
has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Although VA is not obligated to follow a determination made 
by SSA, these records may be relevant to the matters on 
appeal and should be obtained and associated with the claims 
folder.

The Veteran and his representative have provided additional 
detail about a claimed in-service stressor, and his claim for 
service connection for PTSD is remanded to attempt to verify 
that stressor.  The Veteran has indicated that in April or 
May 1974 while stationed in Iwakuni, Japan, a pilot attached 
to the Marine Fighter Attack Squadron 232 or VFMA-232 (the 
Red Devil Flying Unit) was ejected from a jet, landed near 
the Veteran covered in blood, and died.  The Veteran stated 
that he became sick and went to the dispensary, spitting up 
blood and feeling weak.  The RO should take appropriate steps 
to attempt to verify the Veteran's claimed in-service 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

3.  The AMC/RO should undertake additional 
development regarding the claimed stressor 
pursuant to VA Training Letter 07-02, as 
well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage.  Thereafter, if 
further development beyond VA's 
capabilities is required, this REMAND, 
copies of the Veteran's DD Form 214, 
service personnel records, and any 
stressor statement submitted, should be 
sent by the RO to the National Personnel 
Records Center (NPRC) and any other 
appropriate source in an attempt to obtain 
data to verify the Veteran's claimed 
stressor.

4.  If, and only if, a stressor is 
verified, schedule the Veteran for a VA 
PTSD examination to determine whether he 
suffers from PTSD as a result of the 
verified stressor.  The examination must 
be conducted following the protocol in 
VA's Disability Examination Worksheet for 
VA Initial Evaluation for PTSD 
Examination, revised on April 2, 2007.  
The examination must respond to the 
instructions contained therein.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should clearly identify each 
psychiatric disability that the Veteran 
currently has, to include PTSD.  Only if 
evidence corroborating the occurrence of 
any claimed in-service stressful 
experience is received, the examiner 
should render an opinion regarding the 
currently diagnosed PTSD as a result of 
the verified stressor.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must explain how the diagnostic criteria 
are met, to include specific comment upon 
the link between the current 
symptomatology and the Veteran's verified 
stressor.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


